                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                      v.                        )    No. 3:18-CR-136-PLR-DCP
                                                )
BRADLEY PAYTON HEFNER,                          )
                                                )
                              Defendant.        )


                                MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Judge,

as may be appropriate. Defendant first appeared for an arraignment on September 20, 2018. At

that time, the Court appointed Assistant Federal Defender Bobby E. Hutson, Jr. and the Federal

Defender Services of Eastern Tennessee (“FDS”) to represent the Defendant. The parties appeared

before the undersigned again on October 2, 2018, for a motion hearing on defense counsel’s

Motion to Relieve Counsel [Doc. 15], filed on September 26, 2018. Assistant United States

Attorney Jennifer Kolman represented the Government. Mr. Hutson appeared with Defendant

Hefner, who was also present.

       The motion asks the Court to appoint substitute counsel for Defendant Hefner, because Mr.

Hutson and FDS have an actual conflict of interest that ethically prohibits their representation of

the Defendant. At the hearing, Mr. Hutson stated that he discovered the conflict upon reviewing

the Defendant’s case shortly after his appointment. AUSA Kolman stated that the Government

takes no position on the motion. The Court addressed Defendant Hefner to ensure that he
understood that Mr. Hutson has a conflict that requires that he withdraw.

          The Sixth Amendment right to counsel encompasses the right to have an attorney who does

not have a conflict arising from simultaneous representation of clients with conflicting interests.

See Glasser v. United States, 315 U.S. 60, 70 (1942), superseded by statute as held in Bourjaily v.

U.S., 483 U.S. 171 (1987) (regarding the admission of co-conspirator’s statements). In light of the

existence of an apparent actual conflict in this case, the Court finds that good cause exists to grant

defense counsel’s Motion to Relieve Counsel [Doc. 15], the same is GRANTED, and Mr. Hutson

and FDS are relieved as counsel of record for Defendant Hefner. See Wilson v. Mintzes, 761 F.2d

275, 280 (6th Cir. 1985) (holding that a defendant seeking to substitute counsel must show good

cause).

          The Court recognizes the need for the Defendant to be represented continuously by

conflict-free counsel. Attorney Randall E. Reagan appeared and agreed to accept representation

of the Defendant.1 The Court therefore and hereby SUBSTITUES and APPOINTS Mr. Reagan

as the Defendant’s counsel of record under the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A.

Mr. Hutson noted that the Government stated that it would provide electronic access to the

discovery in this case to Mr. Regan as soon as possible. Mr. Hutson is DIRECTED to provide

the Defendant’s file to new counsel as expeditiously as possible.

          Accordingly, it is ORDERED:

              (1) The Motion to Relieve Counsel [Doc. 15] is GRANTED;

              (2) Assistant Federal Defender Bobby E. Hutson, Jr. and FDS are
                  permitted to withdraw as counsel of record for the Defendant and
                  are DIRECTED to transfer the Defendant’s file and any discovery


          1
        Mr. Reagan noted that a potential conflict exists with the scheduled trial date of November
27, 2018, but that he would file a motion to address any potential conflicts.
                                                  2
     to new counsel as soon as possible; and

 (3) Attorney Randall E. Reagan is SUBSTITUTED and APPOINTED
     as the Defendant’s counsel of record under the CJA.

IT IS SO ORDERED.

                                  ENTER:



                                  ________________________________
                                  Debra C. Poplin
                                  United States Magistrate Judge




                                     3
